DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.
Claims 7-12 have been cancelled.  Claims 1-6 are pending and examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.



Claims 1-6 are rejected under 35 U.S.C. 103(a) as being obvious over Szewczyk et al. (WO 2010/081079 A2, of record) in view of Ziegler et al. (“Safety and Metabolic Effects of L-Glutamine Administration in Humans,” Journal of Parenteral and Enteral Nutrition, 1990, 14, 4, 137-145, of record) and Jones et al. (US Patent Application 2010/0273703 A1, of record).  
The instant claims are directed to a method of treating diabetes by administering a composition consisting of L-glutamine and water.  
Szewczyk et al. teach a method of treating diabetes in a patient in need thereof by administering glutamine (claims 1-2, 4), which can exist as multiple enantiomers or enantiomerically enriched mixtures (paragraph 034).  Oral administration is taught (paragraph 036).  The pharmaceutical compositions can be administered with pharmaceutically acceptable carriers, diluents, and excipients (paragraphs 040-041).  A therapeutically effective amount depends on a number of factors, such as species, age, weight, severity, and nature of formulation.  The active agents may be in the range of 0.01 to 100 mg/kg body weight of the mammal per day, preferably 0.3 to 30 mg/kg, or for a 70 kg adult the actual amount of 21 to 2100 mg (paragraph 042).  Szewczyk et al. also teaches that the Hb A1C was measured before treatment and at 1, 2, and 6 weeks after start of the treatment (paragraphs 053-054).

Ziegler et al. teach that L-glutamine is well tolerated in healthy humans for an average of 4 weeks (page 144, left column, first paragraph).
Jones et al. teach that the American Diabetes Association has recommended that patients with diabetes be treated to a goal of Hb A1C of <7% (paragraphs 0004-0005).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have administered L-glutamine as the only active agent, as taught by Ziegler et al., in the method of treating diabetes by administering glutamine, as taught by Szewczyk et al., to a patient with an Hb A1C level of at least 7% in order to lower the level to below 6.3%, as taught by Jones et al.
A person of ordinary skill in the art would have been motivated to administer a composition consisting of L-glutamine because Szewczyk et al. teach, in general, that glutamine is the sole active agent useful for treating diabetes, and specifically mentions the use of various enantiomers thereof.  Since Ziegler et al. teach that L-glutamine is well tolerated for over 4 weeks, it would be obvious to administer it to a patient in need thereof.  Furthermore, a person of ordinary skill in the art would have been motivated to administer to a patient with a Hb A1C level of at least 7% since Jones et al. teaches that this is the standard at which diabetes treatment should start.  Accordingly, it would be obvious to the skilled artisan that lowering this Hb A1C level well below 7% would be targeted for the treatment regimen.

Response to Arguments
Applicant argues that Szewczyk does not teach a composition consisting of L-glutamine and water.  In contrast, the reference explicitly teaches that glutamine should not be given by itself (see claims 1-2, 4), which recite the requirement of a colon- or rectal-targeted system.  Applicant refers to paragraph 0020 in Szewczyk that mentions an example of multi-matrix controlled release systems disclosed in US Patent 7,431,943, in which stearic acid, microcrystalline cellulose, hydroxypropyl methylcellulose, carnuba wax, and xantham gum are taught.  Applicant then refers to several additional references that teach that teach of these excipients may be used as active agents for treating diabetes.
	This is not persuasive because none of these arguments results from Szewczyk, Ziegler, nor Jones.  The rejection never relied on US Patent 7,431,943 or the other references mentioned by the Applicant.  In fact, the use of the multi-matrix controlled release system in Szewczyk was only an example and in no way limits the scope of what is taught in the reference.  Regardless, stearic acid, microcrystalline cellulose, hydroxypropyl methylcellulose, carnuba wax, and xantham gum are never mentioned in Szewczyk as active agents.  One of ordinary skill in the art would readily recognize that these compounds are not active agents, but excipients, therefore not essential to a method of treating diabetes.  Even if the additional references were relevant to this rejection, which it is not, it is submitted that each of the respective compounds must be administered in very large amounts and for many weeks to have an effect, if any, on a method of treating diabetes.  For example, microcrystalline cellulose must be administered at a dose of 3 g/day, and xanthan gum was administered at 12 g/day doses.  These large doses are not contemplated by Szewczyk, since these compounds are mainly used as excipients.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627